The appellant was indicted by a grand jury duly selected and impaneled in the circuit court of Tuscaloosa county, the indictment charging him with the offense of murder in the first degree, to which he pleaded not guilty.
On his trial he was convicted by a petit jury and his punishment was fixed at death, and from a judgment of the court on the verdict of the jury he has appealed on the record, without a bill of exceptions.
The record and proceedings of the circuit court have been examined for errors, as required by the statute, and finding no errors therein, it is the judgment of this court that the judgment and sentence of the circuit court be in all things affirmed.
Affirmed.
All the Justices concur.